Citation Nr: 1744907	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for traumatic fibromyositis of the lower back with tenderness and spasm of the lumbar vertebral musculature, rated as 20-percent disabling prior to December 24, 2013, and 40-percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1982 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in (respectively) San Juan, Puerto Rico, and St. Petersburg, Florida.  The Board remanded the claims on appeal for evidentiary development in October 2015 and October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Increased Ratings - Traumatic Fibromyositis of the Lower Back 
and Bilateral Lower Extremity Radiculopathy

In its October 2016 remand, the Board instructed the AOJ to provide the Veteran with a new VA examination to ensure compliance with 38 C.F.R. § 4.59, pursuant to Correia v. McDonald, 38 Vet. App. 158 (2016).  An examination was subsequently provided in December 2016.  However, a review of the examination report indicates that the examiner failed to include range of motion findings for passive range of motion, nor is there any indication as to whether the tests were weight-bearing or nonweight-bearing.  As such, a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Sept. 2017), the United States Court of Appeals for Veterans Claims held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  Here, the VA examination reports of record reflect a positive indication of flare-ups.  Although the reports contain some information regarding the frequency and duration of such flare-ups, no estimation was provided regarding loss of range of motion during flares.  Rather, the examiners noted that such an opinion was not feasible because the Veteran was not experiencing a flare up at the time of the examinations.  Thus, in order to ensure substantial compliance with the Board's remand directives, and in light of VA's obligations pursuant to Correia and Sharp, a new examination is necessary.

The Board further notes that the issues of entitlement to increased ratings for bilateral lower extremity radiculopathy are associated with the Veteran's traumatic fibromyositis of the lower back.  Consequently, these claims must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Service Connection - Bilateral Shoulder, Knee, and Ankle Disabilities

The Veteran contends that his current disabilities of the shoulders, knees, and ankles resulted from in-service injuries-specifically, a parachute jump accident and an incident in Sinai, Egypt when he fell off a truck.  He also contends that his claimed disabilities have been caused or aggravated by his service-connected lower back disability.  See Correspondence (January 1985); Personal Statement (December 1986); Personal Statement (November 2012).

As an initial matter, the Board finds that VA has not satisfied its duty to assist with respect to obtaining Federal records that the Veteran has identified as pertinent to his claims.  The Veteran has indicated that he received treatment at a VA medical facility for his back and lower extremities in 1989 and 1990.  See Statements in Support of Claim (October 2015 and November 2016).  No authorization is required to obtain these records.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  Moreover, where the Veteran "sufficiently identifies" other VA medical records that he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Here, as the missing records identified above may be helpful in determining the etiology of the claims on appeal, a remand is required in order to obtain them.

The Board also finds that an addendum medical opinion is needed.  In October 2016, the Board directed the AOJ to obtain a medical opinion in order to consider the Veteran's assertion that his disabilities are related to parachute jumps as well as his contention that his disabilities are proximately due to, or aggravated by, his service-connected disabilities.  The Board specifically requested that the examiner discuss a September 1982 entry in the service treatment records reflecting that the Veteran reported right foot pain after a jump.

In November 2016, a VA examiner responded with a negative nexus opinion.  The examiner noted that the Veteran's service treatment records were silent for knee, shoulder, or ankle conditions.  The examiner explained that traumatic arthritis is "accelerated, for which findings are seen and or diagnosed within 2 years after the trauma"; however, since the Veteran's arthritis developed in 2011, "the other causation is natural aging process."  The examiner further opined that the claimed disabilities were less likely than not caused or aggravated by the Veteran's service-connected back and lower extremity disabilities, stating that the service-connected disabilities were "different disease entities with different pathophysiological process unrelated to each other" and there was "no evidence" of aggravation.

The Board notes that the Veteran is competent to report symptoms within his realm of observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the November 2016 medical opinion states that the Veteran's disabilities originated in 2011, without considering the Veteran's report of ongoing symptoms since service.  In addition, the Board notes that the November 2016 opinion did not consider the September 1982 record of treatment for a right foot injury (previously identified by the Board), nor did the examiner consider June 1986 evidence of "musculoskeletal pain" stemming from the Veteran in-service lumbar compression fracture.  A new medical opinion is required which takes into account the above evidence.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records pertaining to the Veteran for the period from August 2016 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected traumatic fibromyositis of the lower back with tenderness and spasm of the lumbar vertebral musculature, to include associated bilateral radiculopathy of the lower extremities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for service connection for bilateral shoulder, knee, and ankle disabilities.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented bilateral shoulder, knee, and ankle disabilities, to include arthritis, were incurred due to an injury or event in service.

In formulating the requested opinion/s, the examiner should specifically discuss whether the claimed disabilities are related to parachute jump accidents reported by the Veteran.  The examiner should also discuss whether the claimed disabilities are related to an in-service incident when the Veteran fell off a truck.  The examiner is asked to consider the Veteran's lay reports regarding his symptoms and in-service injuries.  See Correspondence (January 1985); Personal Statement (December 1986); Personal Statement (November 2012).

The examiner should also specifically discuss the following: 

* Service treatment records pertaining to a September 1982 right foot injury
* Service treatment records pertaining to a 1983 lumbar spine compression fracture resulting from a parachute jump injury
* June 1986 notation of "musculoskeletal pain" status post in-service L1-L2 compression fracture
* Article submitted by the Veteran in April 2016 titled "Degenerative Disease in Lumbar Spine of Military Parachuting Instructors"

Finally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral shoulder, knee, and ankle disabilities, to include arthritis, were caused or aggravated by his service-connected traumatic fibromyositis of the lower back with tenderness and spasm of the lumbar vertebral musculature.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

